        Case 2:20-cv-01156 Document 6 Filed 02/05/20 Page 1 of 5 Page ID #:22



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS
     California Bar No. 101281
6    Assistant United States Attorney
     Asset Forfeiture Section
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2569
9         Facsimile: (213) 894-0142
          E-mail:    Victor.Rodgers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                 WESTERN DIVISION

15   UNITED STATES OF AMERICA,               No. 2:20-CV-01156

16             Plaintiff,                    EX PARTE APPLICATION FOR ORDER
                                             APPOINTING THE DEPARTMENT OF
17                   v.                      HOMELAND SECURITY-CUSTOMS AND
                                             BORDER PROTECTION AS SUBSTITUTE
18   $208,420.00 IN U.S. CURRENCY,           CUSTODIAN IN PLACE OF THE U.S.
                                             MARSHALS SERVICE; MEMORANDUM OF
19             Defendant.                    POINTS AND AUTHORITIES

20

21

22        Pursuant to Supplemental Rule E(4)(b) of the Supplemental Rules
23   for Certain Admiralty and Maritime Claims and Asset Forfeiture
24   Actions and Local Rule E.14(a) of the Local Rules for Admiralty and
25   Maritime Claims and Asset Forfeiture Actions, plaintiff United States
26   of America hereby respectfully applies for an order appointing the
27   Department of Homeland Security – Customs and Border Protection as
28   the substitute custodian in place of the United States Marshals
        Case 2:20-cv-01156 Document 6 Filed 02/05/20 Page 2 of 5 Page ID #:23



1    Service.   This application is based on the attached memorandum of

2    points and authorities, the pleadings and files in this action, and

3    such further evidence and argument as the Court may permit.

4    Dated: February 5, 2020              Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6                                         BRANDON D. FOX
                                          Assistant United States Attorney
7                                         Chief, Criminal Division
                                          STEVEN R. WELK
8                                         Assistant United States Attorney
                                          Chief, Asset Forfeiture Section
9
                                                /s/
10                                        VICTOR A. RODGERS
                                          Assistant United States Attorney
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
        Case 2:20-cv-01156 Document 6 Filed 02/05/20 Page 3 of 5 Page ID #:24



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2         Plaintiff United States of America (“plaintiff” or the

3    “government”) seeks an order appointing the Department of Homeland

4    Security – Customs and Border Protection (“CBP”) as the substitute

5    custodian in place of the United States Marshals Service (“USMS”).

6         This is an in rem civil forfeiture action governed by the

7    Supplemental Rules for Admiralty or Maritime Claims and Asset

8    Forfeiture Actions (the “Supplemental Rules”).         Supplemental Rules

9    G(3) and E(4) 1 govern the execution of process and custody of

10   property in an in rem civil forfeiture action.

11        Upon the filing of an in rem civil forfeiture complaint against

12   property in the government’s custody, the clerk of the court must

13   issue an arrest warrant.     Supplemental Rule G(3)(b)(i).        Ordinarily,

14   the USMS has management, and disposal of seized assets for

15   forfeitures enforced by Department of Justice (“DOJ”) agencies (and

16   certain others).    However, Supplemental Rule G(3) permits persons

17   other than USMS to execute process where appropriate:

18        (c) Execution of Process.
19             (i)   The warrant and any supplemental process must be

20        delivered to a person or organization authorized to execute

21        it, who may be: (A) a marshal or any other United States

22        officer or employee . . . or (C) someone specially

23        appointed by the court for that purpose.

24   Supplemental Rule G(3)(c)(i)(A) and (C)(underlining emphasis added).

25

26

27
          1 See Supplemental Rule G(1), which provides that Supplemental
28   Rule E applies to an in rem civil forfeiture action to the extent
     that Supplemental Rule G does not address an issue.
           Case 2:20-cv-01156 Document 6 Filed 02/05/20 Page 4 of 5 Page ID #:25



1           Custody of property in an in rem civil forfeiture action is

2    governed by Supplemental Rule E(4).           The appointment of a substitute

3    custodian is a practice contemplated by that Supplemental Rule and

4    the Local Rules for Admiralty and Maritime Claims.             Supplemental Rule

5    E(4)(b) (“If tangible property is to be attached or arrested, the

6    marshal or other person or organization having the warrant shall take

7    it into the marshal’s possession for safe custody”); Local Admiralty

8    Rule E.14(a) (“When . . . property is brought into the Marshal's

9    custody by arrest or attachment, the Marshal shall arrange for

10   adequate safekeeping . . . .         A substitute custodian in place of the

11   Marshal may be appointed by order of the Court”).

12          In cases brought by non-DOJ agencies such as this matter, the

13   USMS’ process and custody duties are handled by others as “substitute

14   custodian” for USMS.        See Asset Forfeiture Policy Manual (2008), Ch.

15   5, Sec. I(A)-(B) (available at

16   http://www.usdoj.gov/criminal/foia/docs/PolicyManual108.pdf) (noting

17   that in cases brought by non-DOJ agencies such as the instant matter

18   in which CBP is the investigating agency, the USMS’ process and

19   custodian duties are handled by others as “substitute custodian” for

20   the USMS); Scotiabank de Puerto Rico v. M/V Atuti, 326 F. Supp. 2d

21   282, 284 (D. Puerto Rico 2004) (“A substitute custodian is held to

22   the same standard of care as the U.S. Marshals, which is essentially

23   a reasonable standard of care”).

24          Here, the seizing and investigating agency is CBP.            CBP is

25   within the Department of Homeland Security.            Accordingly, the USMS is

26   not the proper custodian of the defendant property, and CBP should be

27   appointed to be the custodian and to execute process.

28   ///

                                               2
        Case 2:20-cv-01156 Document 6 Filed 02/05/20 Page 5 of 5 Page ID #:26



1         For the foregoing reasons, the government respectfully requests

2    that this Court appoint CBP as the substitute custodian in place of

3    the USMS.

4    Dated: February 5, 2020              Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6                                         BRANDON D. FOX
                                          Assistant United States Attorney
7                                         Chief, Criminal Division
                                          STEVEN R. WELK
8                                         Assistant United States Attorney
                                          Chief, Asset Forfeiture Section
9
                                                /s/
10                                        VICTOR A. RODGERS
                                          Assistant United States Attorney
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
